Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 3/4/2022 are acknowledged.  Claims 1-3, 5-14 and, 16-28 are pending.  
	

Response to Arguments
Arguments filed 3/4/2022 have been considered.
	Response to argument subsection a.
	Applicant first argues that MacKay does not teach the ions and counterions are present within the core composition “prior to treating the textile”.  This new limitation is addressable in a couple of different ways.  First, claim 1 is an apparatus claim.  The new limitation is a recitation of intended use.  The substrate of MacKay is capable of the intended use as MacKay expressly teaches that when exposed to water the ions are generated.  A user can choose to expose the article to water prior to treating the textile to pre activate the ions if they so desire for their intended use. The structure taught by the combination of MacKay and Okuyama are capable of the recited intended use of when the ions are formed. 
	Second, MacKay expressly teaches that the article has the ions prior to treating any article (textile specifically being an intended use).  In MacKay, the proposed method of action is that the silver compounds are activated into ion form by the presence of water.  The ions, once activated, then treat the target of the antimicrobial treatment.  Thus logically, the ions have to exist (by the core composition being moistened) before any antimicrobial treatment can be carried out.    
	When the teachings of MacKay are combined with Swicofil in regards to method claim 19 to specifically treat a textile, the ions are generated when the article is moistened (added to a wash basin containing water) and then the clothes undergo antimicrobial treatment by the article that now has an activated antimicrobial agent (the ions).  
	When the teachings of MacKay are combined with Chan in regards to method claim 21 to specifically treat a textile, the ions are generated when the article is moistened (at least by exposure to wet clothes in the dryer) and then the clothes undergo antimicrobial treatment by the article that now has an activated antimicrobial agent (the ions).  
	Third, the rejection below modifies the article to have ions when dry and prior to any textile treatment.  This addresses not only the issues in claim 1 but also claims like claim 25 which states that the article of claim 1 is dry as are the textiles being treated. 

	Response to argument subsection b.
	It is unclear what the actual argument is supposed to be under this heading.

	Response to argument section c.
	The previous office action and this present rejection do not assert that MacKay and Okuyama alone disclose a substrate that comprises a fabric.

	Response to argument section d.
	Whether Karadikar specifically mentions textiles as a target of antimicrobial ions supplied from a substrate or not does not impact the teaching that Karadikar teaches that fabric can be used as a substrate for providing antimicrobial ions.  This teaching is highly relevant to a skilled artisan no matter what the artisan intends as the target of the antimicrobial treatment be that wounds, catheters, textiles, tables, etc. There appears to be no reason why a fabric substrate taught by Karadikar or any substrate taught to be useful to provide antimicrobial ions to treat things would not be useful for treating textiles as the specific target of the antimicrobial treatment. 
	The paragraph 11 cited by the applicant about challenges some have faced in creating antimicrobial ion treated gauzes and fabric based devices is referring to some other prior attempts in a summary of challenges in the prior art (before Karadikar) in the background section.  Karadikar presents a solution to these previous challenges.  
	Additionally, the claim uses open ended comprising language for the material of the substrate (comprises fabric).  Thus the claim does not require a complete substitution of the foam matrix substrate but is satisfied by a combination of materials (foam and fabric) known for use for the same purpose to form a combined material used for the same purpose (as a substrate to provide antimicrobial ions) (MPEP 2144.06).  

	Response to argument section e.
	No new arguments are presented here. The above responses address all the arguments reiterated and are likewise reiterated here.

	Response to argument section f.
	The new claims will be addressed below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5- 9, 11, 16, 27, and 28 is/are rejected under 35 U.S.C. 103 as being patentable over MacKay (US 2011/0200674) in view of Okuyama et al. (US 4,937,273) and Karandikar (US 2009/0035342).
	With regards to claim 1, Mackay discloses an article (Abstract) comprising: (a) a porous substrate (Para. [0036]: open cell foams have pores): and (b) a core composition comprising a metal ion having antimicrobial activity (Para. [0036]); wherein the core composition is releasably associated with the substrate (Para. [0036]; Para. [0052]).
	Mackay teaches that the porous substrate can be made by pouring the ingredients into an open 9 x 9 mold.  MacKay does not specify that this is a sheet.  Elsewhere MacKay teaches that it is beneficial to increase the surface area of the foam substrate (para [0037] and [0045]).  MacKay also teaches that surface area affects the ability to release ions from the material (para [0052]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have shaped the foam substrate as desired in order to achieve the desired surfaces area to provide the desired ion release.  A person having ordinary skill in the art would have found it particularly beneficial to select a sheet shape as it increases the surfaces area relative to volume and thus provides more ion release.
	That the article is for treating a textile with an antimicrobial compound is an intended use of the article.  The article of MacKay is capable of being used as such (by contacting a textile or by using in a method to form an antimicrobial solution into which a textile is placed).
	Mackay does not teach a metal ion with a first counter ion along with a second ion and a second counter ion with the claimed dissociation constant relationships where the metal ion differs from the second ion. 
	Okuyama et al. teaches making an antimicrobial foam (abstract).  The antibacterial agent is silver, copper, or zinc ions.  In providing those ions Okuyama et al. teaches using metal salts such as silver nitrate, copper nitrate, and zinc chloride (column 3, lines 47-62).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided one or more of silver nitrate, copper nitrate and zinc chloride to the foam of Mackay in order to impart antimicrobial action.  Further, the substitution of one or more antimicrobials taught as effective would be obvious motivated by an expectation of successfully providing antimicrobial action to the sheet foam. 	Additionally, with respect to the combination of two antimicrobial metal compounds, it is prima facie obvious to combine two or more materials disclosed by the prior art to form a third material that is to be used for the same purpose (here to provide antimicrobial metal ions).  In re Kerkhoven 205 USPQ 1069.  
	The claim limitations are met by the combination for example when the metal ion is silver, the first counterion is nitrate, the second ion is zinc (different ion than the metal ion), and the second counter ion is chloride (silver and nitrate has a higher dissociation constant than silver and chloride as noted in the instant specification table 1).
	With respect to the the ions and counterions are present within the core composition “prior to treating the textile”.  This new limitation is addressable in a couple of different ways.  First, claim 1 is an apparatus claim.  The new limitation is a recitation of intended use.  The substrate of MacKay is capable of the intended use as MacKay expressly teaches that when exposed to water the ions are generated.  A user can choose to expose the article to water prior to treating the textile to pre activate the ions if they so desire for their intended use. The structure taught by the combination of MacKay and Okuyama are capable of the recited intended use of when the ions are formed. 
	Second, MacKay expressly teaches that the article has the ions prior to treating any article (textile specifically being an intended use).  In MacKay, the proposed method of action is that the silver compounds are activated into ion form by the presence of water.  The ions, once activated, then treat the target of the antimicrobial treatment.  Thus logically, the ions have to exist (by the core composition being moistened) before any antimicrobial treatment can be carried out.   
	Third, it is alternatively and additionally presented that Okuyama et al. provides the ions and counter ions to the substrate in ionic form (at least column 3, line 47 to column 4, line 31; see whole document).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to supply the antimicrobial compounds in already activated ionic form as taught by Okuyama et al. in order to impart immediate antimicrobial action to the substrate.  The combination results in the first and second ions and counter ions existing prior to treating a textile.  
	Mackay further discloses the substrate (Para. [0036]), but fails to explicitly disclose wherein the substrate comprises a fabric. However, Karandikar teaches a fabric substrate can be used for antimicrobial ions (Karandikar Para. [0013], [0110], [0148]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate in the article of Mackay to comprise a fabric as taught by Karandikar. The motivation would have been that fabrics can be used as a substrate to provide antimicrobial sponges, bandages, and gauze (Karandikar Para. [0148]). Additionally, the claim uses open ended comprising language for the material of the substrate (comprises fabric).  Thus the claim does not require a complete substitution of the foam matrix substrate but is satisfied by a combination of materials (foam and fabric) known for use for the same purpose to form a combined material used for the same purpose (as a substrate to provide antimicrobial ions) (MPEP 2144.06).  
	With regards to claim 2, the metal ion is silver ion (Para. [0036]). 
	With regards to claim 5, the combination teaches that the fabric can be cotton or polyester (Karandikar Para. [0148]).
	With regards to claim 6 and 7, an open cell polyethylene or polypropylene foam is a sponge (Para. [0036]; Paras. [0038] and [0039]; abstract). The sheet is made of this material and thus the substrate further comprises a sponge and an open cell foam as claimed.
	With regards to claim 6, additionally and alternatively to the rejection over MacKay above, Mackay discloses the article of claim 1. Mackay further discloses the substrate (Para. [0036]), but fails to explicitly disclose wherein the substrate comprises a sponge. However, Karandikar teaches a sponge as an antimicrobial ion substrate (Karandikar Para. [0148]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate in the article of Mackay to comprise a sponge as taught by Karandikar. The motivation would have been to provide an antimicrobial sponge (Karandikar Para. [0148]), which would be capable of killing bacteria on used kitchenware.
	With regards to claim 7, additionally and alternatively to the rejection over MacKay above modified Mackay discloses the article of claim 6. Mackay further discloses wherein the substrate comprises at least one of polyethylene, polypropylene, and polyurethane (Para. [0036]; Paras. [0038] and [0039], The foam may be made from...polyether polyurethane, polyester polyurethane...thermoplastic elastomers...the term thermoplastic olefins is understood to refer to polymer/filler blends usually including some fraction of polypropylene ("PP"), polyethylene C'PE"), block copolymer polypropylene ("BCPP"), rubber, and a reinforcing filler), but fails to explicitly disclose wherein the substrate is a sponge. However, Karandikar teaches a sponge (Karandikar Para. [0148]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate in the article of Mackay to comprise a sponge as taught by Karandikar. The motivation would have been to provide an antimicrobial sponge (Karandikar Para. [0148]), which would be capable of killing bacteria on used kitchenware.

	With regards to claim 8, the substrate is an open cell foam plastic (Para. [0036]; Paras. [0038] and [0039], The foam may be made from...thermoplastic elastomers...).
	With regards to claim 9, the open-cell foam plastic comprises polyethylene, polypropylene and combinations thereof (Para. [0036]; Paras. [0038] and [0039], ...the term thermoplastic olefins is understood to refer to polymer/filler blends usually including some fraction of polypropylene ("PP"), polyethylene ("PE"), block copolymer polypropylene ("BCPP"), rubber, and a reinforcing filler).
	With regards to claim 11, modified Mackay discloses the article of claim 1. Mackay further discloses the substrate (Para. [0036]), but fails to explicitly disclose wherein the substrate is moist. However, Karandikar teaches a moist substrate (Karandikar Para. [0140], ...any wound care device can be rendered antimicrobial using the silver compounds of the present invention...such devices may comprise...moisture containing wound dressings...). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate in the article of Mackay to be moist as taught by Karandikar. The motivation would have been to provide an antimicrobial moisture containing wound dressing (Karandikar Para. [0140]), which can prevent infection in a healing wound.
	With regards to claim 16, the combination results in the second counter ion being chloride. 
	With regards to claim 27 and 28, Karandikar teaches that the fabric material can comprise various natural and synthetic fibers (cotton, rayon, polyester, etc.) (para [0148]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to use fabric with natural and/or synthetic fibers as both are taught as being able to be successfully used as substrates for metal ion antimicrobials. 

Claims 10, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over by MacKay (US 2011/0200674), Okuyama et al. (US 4,937,273), and Karandikar (US 2009/0035342) as applied to claim 1 above, and further in view of Burton et al. (2006/0233889).
	With regards to claim 10, modified Mackay discloses the open cell foam plastic (Para. [0036]; Paras. [0038] and [0039], The foam may be made from...thermoplastic elastomers...), but fails to explicitly disclose wherein the open cell foam plastic has at least one of the following properties: (a) pore size from about 10 pM to about 50 pM, and (b) pore density of about 10-30 pores per inch. However, Burton is in the field of antimicrobial articles (Burton Abstract; Para. [0005]) and teaches a substrate that has a pore density of about 10-30 pores per inch (Burton Para. [0048], ...the porous substrates have no greater than 225 apertures per square centimeter; the porous substrates therefore have no greater than approximately 1452 apertures per square inch). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the open cell foam plastic in the article of Mackay to have a pore density of about 10-30 pores per inch as taught by Burton. The motivation would have been to provide a substrate that has a sufficient density of pores to allow the passage of wound fluids, moisture vapor, and air, such as when the substrate is used as an antimicrobial wound dressing (Burton Paras. [0047] and [0048], The substrates (i.e., backings) are preferably porous to allow the passage of wound fluids, moisture vapor, and air; Para. [0035]; Para. [0005]).
	With regards to claim 17, modified Mackay discloses the article of claim 15. Mackay further discloses the core composition (Para. [0036]), but fails to explicitly disclose wherein the core composition further comprises a third compound comprising an adhesive/cohesive material. However, Burton teaches an adhesive/cohesive material (Burton Para. [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the core composition in the article of Mackay to comprise an adhesive/cohesive material as taught by Burton. The motivation would have been that an adhesive/cohesive material can be used in the core composition to ensure that the core composition can adhere to a subject's skin, thereby providing an antimicrobial effect to the skin (Burton Para. [0057]; Para. [0005]).
	With regards to claim 18, modified Mackay discloses the article of claim 17. Mackay further discloses the substrate (Para. [0036]), but fails to explicitly disclose wherein the substrate is coated with a third compound comprising an adhesive/cohesive material. However, Burton teaches a substrate that is coated with a compound comprising an adhesive/cohesive material (Burton Para. [0057]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate of Mackay to be coated with a compound comprising an adhesive/cohesive material as taught by Burton. The motivation would have been to ensure that the substrate can adhere to a subject's skin, thereby providing an antimicrobial effect to the skin when the article is used as an antimicrobial medical article (Burton Para. [0057]; Para. [0005]).

Claims 12-14, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by MacKay (US 2011/0200674), Okuyama et al. (US 4,937,273), and Karandikar (US 2009/0035342) as applied to claim 1 above, and further in view of Swicofil.
	With regards to claim 12, modified Mackay discloses the article of claim 1. Mackay further discloses the substrate (Para. [0036]), but fails to explicitly disclose a hollow enclosure encasing the substrate, wherein the hollow enclosure comprises one or more openings that expose the substrate to an environment exterior to the enclosure. However, Swicofil is in the field of antibacterial compositions (Swicofil Pg. 3) and teaches a hollow enclosure encasing a material, wherein the hollow enclosure comprises one or more openings that expose the material to an environment exterior to the enclosure (Swicofil Pg. 3; Pg. 4, hard silver colored inner shell made from polypropylene...; a shell is hollow; Pg. 5, ...release of silver ions happens in combination with water...; see Pg. 5 at Fig. showing full depot and empty depot of silver ions contained within the ball). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the substrate in the article of Mackay by providing a hollow enclosure encasing the substrate, wherein the hollow enclosure comprises one or more openings that expose the substrate to an environment exterior to the enclosure as taught by Swicofil. The motivation would have been that this enclosure can be used to house silver ions that are controllably released when contacted with water for use as a laundry cleaning aid (Swicofil Pg. 3; Pg. 4; Pg. 5).
	With regards to claim 13, modified Mackay discloses the article of claim 12, but Mackay fails to explicitly disclose wherein the hollow enclosure comprises a hard plastic (inner shell). However, Swicofil teaches a hollow enclosure comprising a hard plastic (Swicofil Pg. 4; a shell is hollow). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the article of Mackay by providing a hollow enclosure comprising a hard plastic as taught by Swicofil. The motivation would have been that a hollow hard plastic enclosure can be used to house silver ions (or other antimicrobial ions) that are controllably released when contacted with water for use as a laundry cleaning aid (Swicofil Pg. 3; Pg. 4; Pg. 5).
	With regards to claim 14, modified Mackay discloses the article of claim 12, but Mackay fails to explicitly disclose wherein the hollow enclosure is spheroidal or spherical. However, Swicofil teaches a hollow enclosure that is spheroidal or spherical (Swicofil Pg. 4; a shell is inherently hollow; see Pg. 4 at Fig.). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the article of Mackay to include a hollow enclosure that is spheroidal or spherical as taught by Swicofil. The motivation would have been that a hollow spherical or spheroidal enclosure can be used to house silver ions (antimicrobial ions) that are controllably released when contacted with water for use as a laundry cleaning aid (Swicofil Pg. 3; Pg. 4; see Pg. 4 at Fig.; Pg. 5).
	With regards to claim 19, modified Mackay discloses the article of claim 1, but fails to explicitly disclose a method for treating a textile, comprising loading the textile and said article into a wash basin containing water, and laundering the textile in the presence of the article. However, Swicofil teaches a method for treating a textile, comprising loading the textile and an article into a wash basin containing water, and laundering the textile in the presence of the article (Swicofil Pg. 2, add bluemagicball to laundry in washing drum; Pg. 5, 62.5 quadrillion silver ions are released per wash cycle...release of silver ions happens in combination with water...). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the article of Mackay by providing a method for treating a textile, comprising loading the textile and said article into a wash basin containing water, and laundering the textile in the presence of the article as taught by Swicofil. The motivation would have been to reduce germs and bacteria on the textile, as well as to inhibit odors (Swicofil Pg. 3).
	With regards to claim 20, modified Mackay discloses the method of claim 19, but Mackay fails to explicitly disclose wherein the laundering comprises at least one of a wash cycle and a rinse cycle. However, Swicofil teaches laundering comprising a wash cycle (Swicofil Pg. 2; Pg. 5). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Mackay to include laundering comprising a wash cycle as taught by Swicofil. The motivation would have been that water during the wash cycle can be used to release silver ions, thereby reducing germs and bacteria on the textile, as well as inhibiting odors (Swicofil Pg. 2; Pg. 5; Pg. 3).

Claims 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over by MacKay (US 2011/0200674), Okuyama et al. (US 4,937,273), and Karandikar (US 2009/0035342) as applied to claim 1 above, and further in view of Chan (US 2002/0023304).
	With regards to claim 21, modified Mackay discloses the article of claim 1, but fails to explicitly disclose a method for treating a textile, comprising loading the textile and said article into a tumble dryer, and exposing the textile and the article to at least one of heat and air in the dryer. However, Chan is in the field of antimicrobial transfer substrates (Chan Title) and teaches a method for treating a textile (Chan Para. [0008]), comprising loading the textile and an article into a tumble dryer (Chan Para. [0008]), and exposing the textile and the article to at least one of heat and air in the dryer (Chan Para. [0008]; Para. [0014], The term tumble dryer encompasses any standard rotary drying machine, either for use in a person's home or on an industrial level used either to dry wet laundry (through exposure to sufficient heat, such as from about 50 to about 200 deg. F.)...). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the article of Mackay by providing a method for treating a textile comprising loading the textile and said article into tumble dryer, and exposing the textile and the article to at least one of heat and air in the dryer as taught by Chan. The motivation would have been to apply an antimicrobial finish to the textile (Chan Para. [0008]).
	With regards to claim 22, modified Mackay discloses the method of claim 21, but Mackay fails to explicitly disclose drying the textile. However, Chan teaches drying a textile (Chan Para. [0008]; Para. [0014]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Mackay to include drying a textile as taught by Chan. The motivation would have been to be able to simultaneously dry a wet textile while applying an antimicrobial finish thereto (Chan Para. [0008]; Para. [0014]).
	With regards to claim 23, modified Mackay discloses the method of claim 21, but Mackay fails to explicitly disclose drying the textile. However, Chan teaches drying a textile (Chan Para. [0008]; Para. [0014]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Mackay to include drying a textile as taught by Chan. The motivation would have been to be able to simultaneously dry a wet textile while applying an antimicrobial finish thereto (Chan Para. [0008]; Para. [0014]). Drying a wet textile in a standard dryer as taught by Chan means that moisture was provided to the article before being loaded into the dryer (while laundering/washing the textile) (para [0031]).  
	With regards to claim 24, modified Mackay discloses the method of claim 21, but Mackay fails to explicitly disclose wherein the textile is a non-laundered good. However, Chan teaches a non-laundered good (Chan Para. [0008]; Para. [0014], The term tumble dryer encompasses any standard rotary drying machine, either for use in a person's home or on an industrial level used either to dry wet laundry...or to treat other non-laundered fabrics...; Para. [0020], ...dry-clean only garments may be treated with the inventive dryer sheets...). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Mackay to include a non-laundered good as taught by Chan. The motivation would have been to impart an antimicrobial finish to non-laundered goods such as dry-clean only fabrics (Chan Para. [0008]; Para. [0014]; Para. [0020]).
	With regards to claim 25, modified Mackay discloses the method of claim 21, but Mackay fails to explicitly disclose wherein the textile and the article are dry when loaded into the dryer. However, Chan teaches a textile and an article that are dry when loaded into a dryer (Chan Paras. [0023] and [0024], The preferred inventive donor substrates...the preferred woven sheet is 13"X18" in its dimensions and is constituted with polyester fibers as well...coating baths were prepared for the two preferred polyester sheets noted above..air drying was then undertaken for about 1 hour to permit adherence of the silver and/or zinc antimicrobial to the target sheet surface. If necessary, the coated fabric sheet may also be cured at a temperature of about 300 deg. F. for about one minute (other coating methods include knife coating followed by air drying and/or curing or knife coating followed by pad squeezing and air drying and/or curing); Para. [0031], These individual sheets were then introduced within a standard Kenmore in-home clothes dryer (in accordance with AATCC Test Method 130-1989, as noted previously) with either cotton terry cloth towels or 65/35 polyester/cotton shirting fabrics (either non-laundered, and thus dry, or laundered, and thus damp) or orlon-based dry clean only fabrics). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Mackay by providing a textile and an article that are dry when loaded into a dryer as taught by Chan. The motivation would have been that moisture is not required to apply an antimicrobial finish to the textile via the article (Chan Para. [0008]; Para. [0011], Thus, the treatment is adhered to the donor substrate at a very low adhesive level and friction will effectuate transfer to the recipient textile (with or without the presence of heat and/or moisture).
	With regards to claim 26, the combination results in based on exposing the article to at least one of heat and air in the dryer (what occurs in a dryer), releasing the metal ion and exposing the textile to the released metal ion (the method of action for silver treated substrates being used to disinfect; see above and Chan and MacKay in general; specifically Chan abstract and MacKay para [0052]).  Further, the prior art teaches the claimed article and the claimed exposure to a textile along with heat and/or air in a tumble dryer.  This would result in the claimed release of metal ions. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799